Title: To James Madison from Americanus, 26 April 1816
From: Americanus
To: Madison, James


                    
                        Washington City, April 26, 1816.
                    
                    
                        Letter No. IV.
                        “If the system already devised, has not produced all the effects which were expected from it, new experiments ought to be made, when every effort to introduce among them (the Indian savages) ideas of exclusive property in things real as well as personal shall fail, let intermarriages between them and the whites be encouraged by the government. This cannot fail to preserve the race, with the modifications necessary to the enjoyment of civil liberty and social happiness. It is believed that the principles of humanity, in this instance, are in harmonious concert with the true interest of the nation. It will redound more to the national honor, to incorporate by a humane and benevolent policy, the natives of our forests in the great American family of freemen, than to receive with

open arms the fugitives of the old world, whether their flight has been the effect of the crimes OR THEIR VIRTUES. I have the honor, &c. Wm. H. Crawford.”
                    
                    
                        Sir—In pursuance of my plan, I shall take the liberty of enquiring whether America can be injured by encouraging that accession to her industry, capital, and population, which is derived from foreigners of respectable character who adopt this country as the permanent home of themselves and their families. Mr. Secretary Crawford overwhelms with one sweeping, sarcastic denunciation, the Fugitives from other countries, whether driven hither by their Crimes or their Virtues! As it is well known that many of our countrymen are the descendants of those who were driven hither against their will as the alternative of escaping from the gibbet, Mr. Crawford may, for aught I know, have some reason for avoiding any distinction upon this subject: but as I am no advocate for the encouragement of criminals either here or elsewhere, I choose to confine my defensive remarks to foreigners who seek our shores, clothed with a character unimpeachable in its moral relations. I well know that with many persons of Mr. Crawford’s stamp, all the seven deadly sins put together, are not so damnable as the sin of republicanism, but as I shall say a few words on this subject by and by, I shall not dwell upon it now.
                        Sir, among the other fugitives from England well worthy of being received with open arms (Mr. Secretary Crawford notwithstanding) is a certain proverb derived from thence, which like other proverbs is the result of long and general observation. “It is a dirty bird, that befouls his own nest.”
                        Now, as the majority of the population of the United States, consists at this moment, either of natives of Great Britain and Ireland, or the descendants of those who were so when they came hither, I leave Mr. Crawford to apply the proverb to the case. If I were to state that the majority of the present population consisted of persons either born in the British dominions themselves, or whose fathers or grandfathers were so, that majority would extend to full nine tenths of our present population. I exclude of course the favorite Aborigines. How many sweet little Cherubs beautiful as John Randolph, the Princess Pocohuntas [sic], might have added to our population, when she condescended to let some naughty foreigner take liberties with her lovely person, I do not pretend to say: perhaps we shall know more on this interesting subject, when the memoirs of the Pocoahuntas Family shall appear from the pen of that enlightened statesman who boasts of his direct descent from the royal and illustrious house of Pocoahuntas!
                        Sir, when you appoint men to high and responsible offices, the public have a right to expect, that they shall be persons of experience in public affairs, persons who know the world, too wise to give unne[ce]ssary offence, and above all, that they shall possess American feelings. Upon what fair pretence, sir, can you retain this rash, this bigotted calumniator of more than

one half the American people and nine-tenths of their immediate ancestors? When we take in the German and Swedish part of our population, to all of whom Mr. Crawford’s sarcasm extends, my calculation is below the mark. Is such a volunteer defamer of his fellow citizens a fit person for office? Are these American feelings? Are they in unison with the Constitution or the Laws of the United States? Do not this Constitution and these laws hold out encouragement to persons emigrating from a foreign country hither?
                        A nation full of wealth, crowded with people, abounding in art, science and manufacture, has no need to encourage emigration: the motives to such encouragement fail. Such a country is England, who receives however with open arms, every respectable foreigner who can contribute to her wealth, her industry or her science. Can West or Copley complain of want of encouragement? Who was better received in England than count Rumford, than count Bournon, than Dr. Solander or Mr. Planta, M. de Magellan or Abbe Correa? There is no jealousy in that country on this score. Yet England abounds in wealth, and art and science and industry. Upon 57,000 square miles in England and Wales, there are a few more than ten millions of people: that is, 175 persons to the square mile. While in this country we have not upon the average above three persons in the same space. Here, wealth is so much wanted that almost the only subject of our incessant debating in this city, is how to raise money whether for public or private wants. The plans of Mr. Dallas and Mr. Calhoun absorb the whole of our attention, and if the tirade against foreigners in Mr. Crawford’s report, had not stood forth so very prominent to the astonished public, as a flagrant instance of the absence of common sence, where caution and wisdom were naturally expected, all Mr. Crawfords habitual imbecillity and his minor defects, would have passed unnoticed and almost unknown. But his hatred to foreigners, were the last sounds that dwelt upon the ear. Again, can skill in the arts and manufactures, can improvements in every profession that depends on careful education and scientific knowlege be useful to us? Are not home manufactures wanted in self defence? And whence is this knowledge of them to be procured, but from the places where they are cultivated with the greatest success—from England, France and Germany? I grant you that an idle, pompous southern planter, who thinks all necessary acquirements comprised in raising rice, cotton or tobacco; and who places the summit of refined education in having read Hume, Robertson and Ramsay, for a fund of historical knowledge, Walter Scott and lord Byron’s silly verses, with a few novels to furnish polite conversation—such a man, I say may deem science useless and manufactures a nuisance: but thank God, not so the America[n] people: not so the quick, intelligent, high-minded gentry of Virginia, who are alive to the importance of scientific enquiries and the useful arts, who laugh at the ravings and scoldings

of the Roanoake legislator, and who welcome industry, wealth, knowlege, and good conduct, from whatever portion of the globe they may arrive hither.
                        I would take the liberty sir, if I dared take a liberty with so great a man, of asking Mr. Crawford whether gen. Montgomery, gen. Gates, gen. La Fayette, baron Steuben, baron De Kalb, gen. Koskiusco, gen. Pulaski, gen. Hamilton, gen. St. Clair, gen. Lee, gen. Stewart were not foreigners? Whether the officers and soldiers of the Pennsylvania line were not foreigners? Whether our financiers Robert Morris and Alexander Hamilton, were not foreigners? Had our country any need to repent of “receiving with open arms, these forgitives [sic] of the old world?” Does it become a man of yesterday—a man whose most distinguished act has been the famous report now under consideration—who is hardly known but by the bigotry of his sentiments, and the imprudence of his conduct—does it become such a man, who amuses himself like an ideot boy in the woods, with pulling down a wasp’s nest about his ears—does it become such a man to stigmatize indirectly these warriors and sages of the revolution? Is there one gleam of common sense in Mr. Crawford’s wanton insult of his colleagues in office, Mr. Dallas and Mr. Gallatin and of you sir, who appointed these well informed and able men? Show me the foreigner who ever come to America, who has been or could have been guilty of such a needless, wanton, mischievous, mischief-making sarcasm upon the whole American people, their ancestors, their constitution, their laws and usages, such as is implied substantially in this Bravura finale of Mr. Crawford’s Indian report? Foreigners, French or English, Welsh, Scotch or Irish, Dutch or Dane, had nothing to do with the subject matter of this report: had they stood in Mr. Crawford’s way when treating about the Indians—had he unfortunately stumbled by natural accident over a sarcasm in his path—it might have been excused. But no: what he could not find in his road he went a mile or two out of his way in search of: he lugged in this ill-founded remark by the head and shoulders—he impressed it into his service, for no earthly purpose but to gratify his splenetic disposition, and exhibit to the world his total disregard of common decency and common sense. He has indeed pulled a wasp’s nest about his ears, and he need not complain of the consequences, for there will be no one to pity him.
                        But the true origin of this outcry about foreigners, who come here in numbers so small compared with the mass of home population, that the wildest and most timid imagination cannot really apprehend any danger from them, is that they are for the most part REPUBLICANS. Hinc illae lacry mae! This is the origin of the weepings and wailings about foreigners, which originate among the tories and British agents of our sea-port towns, and are re-echoed by their tools the aristocratic federalists throughout the union. I say it is the voice of G. Britain thus crying aloud even in our

wilderness, “down with the emigrants, no quarters to foreigners.” Who are the foreigners complained of by these British agents? The English, the Irish, the Scotch. Do they ever complain of the Dutch, or the Swabians and Palatinates? No. Yet the mass of wealth, of energy, of talent, of knowledge, industry, are decidedly with the former class.
                        Why are these the objects of jealousy to an American, whose country, whose laws, whose government, whose custom and manners they adopt and prefer; with whom they associate and take root, and assimilate? There neither is, nor can be, any good reason why they should be objects of jealousy to any true Ameri[c]an. But Great Britain to whom this country is an object of jealousy and hatred, has reasons many and strong, to prevent if possible the emigration of wealth, industry, talents and science hither; and what is to her of more consequence, republican wealth, industry, talents and science. Hence our sea port towns, the factories of Britain, are noisy against foreigners, the British agents and partners, the British subjects, and Americanized spies; who, think it an honor, notwithstanding their oath, to remain the slaves of an ideot monarch, and a more than ideot Regent—look at, and speak of every foreigner as an enemy, in proportion as he is likely to become a valuable citizen here. Is there a man of common understanding in this city of Washingt[on], who does not know this? How will these wolves in sheep’s clothing, laugh in their sleeves, at having tempted Mr. Secretary Crawford to stand forth as the bell-wether of the flock! Little to the credit of the administration is it, that the Secretary of War is the blind tool, the mouth-piece of such a party, so notorious!
                        I am as much as any American can be, an enemy to giving foreigners any preference. But worth and wisdom are of no country. If we want these qualifications, let us seek them where they are to be found. Superior merit, whether foreign or domestic, ought to command its value, for the sake of public expedience and public profit. Moreover, it induces worth, and wisdom to come forward when it is discovered that these qualities are duly appreciated, whether in a foreigner or a native. All other things equal, the native ought to be preferred. But who is so mad as to say that native ignorance is better than foreign knowledge?
                        Again, we are apt to call all people “foreigners” who are not born here; although they may have resided with unimpeached character for twenty years in the country, and have married into American families, begotten American sons and daughters, embarked their fortunes here, become naturalizen [sic] here, and taken strong family root in our soil. Surely this savors something of injustice, of jealousy, and of envious dislike that does our native citizens who cherish these feelings, no credit to entertain.
                        Suppose Mr. Crawford were to say as General Dearborne once said to a citizen born abroad, but who has established two of the largest and most successful manufactories in our country. “But sir, says the General,

you are not an American born.” “Well, sir (replied my friend) and what then? How came I here? At an age when I was able to choose my country on mature consideration, and reflection. I came here deliberately from choice. I became a citizen upon your own terms and proposals—according to your constitution and laws, which give me equal rights with yourself. I brought wealth, knowledge, industry, with me. I have embarked all my fortune in your country; I have deliberat[e]ly risked my happiness, and that of my wife and children, upon the same chance with yourself. I have renounced former connections to become one of you. I have made sacrifices to come here. I am rooted and Americanized here, and so is my family. We reflected and consulted on the subject, and renouncing every other, have chosen this as our country. How come you here? Not by choice, but by chance; without your own knowledge, exertion or consent. You found yourself here, because your parents chose to place you here. Your first appearance in America was, as a weak, helpless, squalling, puling, dirty, naked infant, requiring the assistance of others to keep you alive; dependant upon the care of others for twenty years of your existence. You were born and staying in America, because you could not help, you have remained here because you knew no better; without choice, motion, or reflection. And do you compare yourself as an American, to me?” I would not like, as an American, to acknowledge the whole of this reasoning but there is something in it.
                        My next will present you, sir, with some account of Mr. Crawford’s political life; with his private character I have no fault to find, and if I had, it is not a fair topic for public discussion. I am, Sir &c.
                        
                            Americanus.
                        
                    
                